 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JUAN ANTONIO CUBILLAS,                               Case No. 1:17-cv-01713-EPG-HC

12                  Petitioner,                           ORDER DISMISSING PETITION FOR
                                                          WRIT OF HABEAS CORPUS AS MOOT
13           v.                                           AND DIRECTING CLERK OF COURT TO
                                                          CLOSE CASE
14   CRAIG APKER,

15                  Respondent.

16

17          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2241. In the petition, Petitioner challenges the Federal Bureau of Prisons’ (“BOP”)

19 denial of a nunc pro tunc designation of a state prison for service of his federal sentence. (ECF
20 No. 1). Given that it appears that Petitioner is no longer in the BOP’s custody, the Court will

21 dismiss the petition as moot.

22                                                   I.

23                                          BACKGROUND

24          On December 20, 2017, Petitioner filed the instant petition for writ of habeas corpus,

25 challenging the BOP’s denial of a nunc pro tunc designation of a state prison for service of his

26 federal sentence. Petitioner alleges that the BOP improperly failed to afford Petitioner sentencing
27 credit from December 3, 2014, through August 6, 2015, when Petitioner was in state custody.

28 (ECF No. 1). On March 12, 2018, Respondent filed an answer. (ECF No. 13).


                                                     1
 1          On August 28, 2018, the Court ordered Petitioner to show cause why the petition should

 2 not be dismissed as moot as it appeared Petitioner was no longer in the BOP’s custody. (ECF No.

 3 15). On September 5, 2018, the order was returned as undeliverable with the notation that

 4 Petitioner was “no longer at this institution.”

 5          The parties have consented to the jurisdiction of a United States magistrate judge to

 6 conduct all proceedings in this case pursuant to 28 U.S.C. § 636(c). (ECF Nos. 7, 9).

 7                                                   II.

 8                                            DISCUSSION

 9          The jurisdiction of federal courts is limited to “actual, ongoing cases or controversies.”

10 Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990). “This case-or-controversy

11 requirement subsists through all stages of federal judicial proceedings,” which “means that,

12 throughout the litigation, the plaintiff ‘must have suffered, or be threatened with, an actual injury

13 traceable to the defendant and likely to be redressed by a favorable judicial decision.’” Spencer

14 v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S. at 477).

15          In the petition, Petitioner argues that the BOP improperly failed to afford Petitioner

16 sentencing credit for the period Petitioner was in state custody. A search of the BOP’s inmate

17 locator using Petitioner’s inmate number produces a result of “Released On: 06/29/2018.” See

18 Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (search by “BOP

19 Register Number” for “21702081”) (last visited November 6, 2018). Additionally, the Court’s
20 order to show cause was returned as undeliverable with the notation that Petitioner was “no

21 longer at this institution.”

22          Given that Petitioner has been released and received the remedy to which he would have

23 been entitled had this Court rendered a favorable judicial decision on his petition, the Court finds

24 that no case or controversy exists.

25 ///

26 ///
27 ///

28 ///


                                                      2
 1                                             III.

 2                                          ORDER

 3        Accordingly, the Court HEREBY ORDERS that:

 4     1. The petition for writ of habeas corpus is DISMISSED as MOOT; and

 5     2. The Clerk of Court is DIRECTED to close the case.

 6
     IT IS SO ORDERED.
 7

 8     Dated:   November 8, 2018                        /s/
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                3
